Title: To George Washington from Nathaniel Woodhull, 26 July 1776
From: Woodhull, Nathaniel
To: Washington, George



Sir.
In Convention of the Representatives of the State of New York July 26th 1776

I am directed by the Convention to transmit Your Excellency a Copy of the Examination of Belthazer De Hart relative to the Conduct of the Tories in Monmouth County in New Jersey; And to acquaint You that we have likewise sent Duplicates to the President of the Convention of the State of New Jersey; and to

the Chairman of the Committee of Monmouth in Order that Measures may be taken for preventing the pernicious Practices of such Paricides to their Country. I have the Honor to be Your Excellency’s most Obedient & very humble Servant

By Order
Nathll Woodhull Presidt

